Citation Nr: 0714061	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the right thigh, 
involving Muscle Group XIV.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
elbow, involving Muscle Group V.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right thigh shrapnel wound scar.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right elbow shrapnel wound scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This case comes before the Board of Veterans' Appeals  Board) 
on appeal from a June 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran subsequently appealed the 
June 2002 RO decision to the Board, which in a March 2005 
decision, in pertinent part, granted separate increased 
disability ratings of 10 percent for the veteran's service-
connected residuals of a shell fragment wound (SFW) of the 
right thigh, and residuals of a SFW of the right elbow.  The 
veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans' Claims (Court).  In 
August 2005, pursuant to a Joint Motion for Remand filed 
earlier that same month, the case was remanded by the Court 
to the Board, which in a June 2006 decision, remanded the 
claim for additional development.  The claim is again before 
the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
right thigh are manifested by complaints of pain and weakness 
of Muscle Group XIV and are slight in nature.

2.  The veteran's residuals of a shell fragment wound to the 
right elbow are manifested by complaints of pain and weakness 
of Muscle Group XIV and are moderate in nature.

3.  The veteran's right thigh shrapnel wound scar is well-
healed and non-tender.

4.  The veteran's right elbow shrapnel wound scar is well-
healed and non-tender.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
residuals of a shell fragment wound to the right thigh, 
involving Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5314 
(2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
elbow, involving Muscle Group V, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.73 Diagnostic Code 
5305 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for a shrapnel wound scar to the right thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.118, Diagnostic Code 
7804 (as in effect prior to, and from, August 30, 2002).

4.  The criteria for a compensable initial evaluation in 
excess of 10 percent for a shrapnel wound scar of the right 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14,  4.40, 4.118, 
Diagnostic Code 7804 (as in effect prior to, and from, August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson. 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  In this case, the June 2002 rating 
decision granted the veteran's claims of entitlement to 
service connection for residuals of shell fragment wounds of 
the right thigh and right elbow, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the June 2002 determinations does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

A June 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
for the disabilities on appeal.  Additionally, the August 
2006 Supplemental Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for the 
disabilities on appeal and included a description of the 
rating formulas under those diagnostic codes.  The AOJ 
letter, rating decision, and the SOC thus informed the 
appellant of what was needed to achieve higher schedular 
ratings.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher 
evaluations for the service-connected disabilities on appeal. 
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

A.  Increased Evaluation - Muscle Disabilities - in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.56 (2006), which governs the 
evaluation of muscle disabilities, primarily envision 
penetrating wounds to muscle tissue via a bullet or other 
projectile.  Nonetheless, VA recognizes that not every 
disability will neatly meet all the criteria of a specific 
Diagnostic Code.  38 C.F.R. § 4.21 (2006); Johnson v. Brown, 
9 Vet. App. (1996). 

The provisions of 38 C.F.R. § 4.56 (2006) convey, in 
pertinent part, the following definitions:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Diagnostic Code 5305 (2006) provides evaluations for 
disability of Muscle Group V.  The functions of these muscles 
are as follows:  Elbow supination (1) (long head of the 
biceps is stabilizer of shoulder joint); flexion of the elbow 
(1,2,3).  Flexor muscles of the elbow: (1) Biceps; (2) 
brachialis; (3) brachioradialis. Muscle disability under this 
provision is evaluated as follows: slight (0 percent), 
dominant and nondominant; moderate (10 percent), dominant and 
nondominant; moderately severe (30 percent), dominant, (20 
percent), nondominant; and severe (40 percent), dominant, (30 
percent), nondominant.  See 38 C.F.R. 4.73, Diagnostic Code 
5305.

Diagnostic Code 5314 (2006) applies injuries to Muscle Group 
XIV (anterior thigh group).  The functions of this muscle 
group are extension of knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissat's) band, acting with XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  The muscles involved include the sartorius, the rectus 
femoris, the vastus externus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  Under this 
code, a slight injury warrants a noncompensable (zero 
percent) rating.  A moderate injury warrants a 10 percent 
rating.  A moderately severe injury is rated as 30 percent 
disabling.  A severe injury is evaluated as 40 percent 
disabling.  See 38 C.F.R. § 4.73 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id. 

Legal Analysis

1.  Muscle Group XIV - Right Thigh

The veteran asserts that a compensable initial evaluation is 
warranted for his service-connected residuals of a shell 
fragment wound of the right thigh involving Muscle Group XIV.  
Such disability is currently evaluated as noncompensable 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, which 
reflects a slight muscle disability.  

In order to achieve the next-higher 10 percent evaluation, 
the evidence must demonstrate moderate muscle disability.  38 
C.F.R. § 4.56(d)(2) describes a moderate disability of 
muscles:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. (iii) 
Objective findings.  Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

In this case, the Board, after a careful review of the 
evidence of record, concludes that findings commensurate with 
a higher, 10 percent evaluation are not contained in the 
record.  In this regard, the veteran's service medical 
records do not reflect in-service treatment for his shell 
fragment wound to the right thigh.  The Board notes that the 
record demonstrates that the veteran has consistently 
complained of one or more of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(c), which 
in this case is pain and weakness.  Indeed the veteran, in 
his June 2006 VA examination, indicated that his right thigh 
pain had caused him so much discomfort that he retired from 
his manufacturing job of 26 years, where he was required to 
stand to operate a piece of hydraulic equipment.  However, 
there is no objective evidence of record demonstrates that 
the veteran has entrance and exit scars that indicate the 
track of the missile through his right thigh.  In fact, on VA 
examination in April 2002, the examiner only reported a scar 
over the mid anterior region.

Further, the objective evidence of record does not 
demonstrate that the veteran has any neurological damage as a 
result of the residuals of his shell fragment wound.  In this 
regard, on VA examination in June 2006, the examiner reported 
that there was no muscle wasting of the right thigh or of the 
right lower leg.

Therefore, based on the above clinical findings, the Board 
concludes that the veteran's right thigh, Muscle Group XIV 
symptomology is slight in nature and thus more nearly 
approximates the criteria for the currently assigned 
noncompensable evaluation.  The Board further notes that this 
rating depicts the severity of the veteran's condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  
As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Muscle Group V -- Right Elbow

The veteran asserts that an initial evaluation in excess of 
10 percent is warranted residuals of a shell fragment wound 
of the right (major) elbow, involving Muscle Group V.  Such 
disability is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5305.  Such 
evaluation reflects moderate muscle disability.  In order to 
achieve the next higher, 30 percent evaluation, the veteran's 
right (major) elbow disability must manifest moderately 
severe symptomology.  As previously noted, a moderately 
severe muscle disability is described as: (I) Type of injury: 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; (ii) History and complaint: 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements; (iii) Objective findings: entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

In this case, after a careful review of the evidence of 
record, the Board concludes that the currently assigned 10 
percent evaluation more nearly approximates the veteran's 
current disability picture.  In this regard, the veteran's 
service medical records do not reflect in-service treatment 
for his shell fragment wounds to the right elbow.  The record 
demonstrates that the veteran, who is right handed, has 
consistently complained of one or more of the cardinal signs 
or symptoms of muscle disability as defined by 38 C.F.R. § 
4.56(c), which in this case is pain.
However, there is no objective evidence of record that such 
pain has caused the veteran to be unable to keep up with his 
work assignments.  The Board observes that the veteran, in a 
June 2006 VA examination, reported that his right elbow 
injury caused him to be unable to flex his right upper arm, 
which caused him to have to retire from his manufacturing job 
of 26 years.  Nonetheless, the veteran has presented no 
objective evidence that the reason for his retirement was 
indeed his inability to keep up with his work assignments 
because of his right elbow disability.

Moreover, there is no objective evidence of record 
demonstrates that the veteran has entrance and exit scars 
that indicate the track of the missile through his right 
elbow.  Indeed, on VA examination in April 2002, the examiner 
only reported a scar over his colcannon.

Further, the objective evidence of record does not 
demonstrate that the veteran has any neurological damage as a 
result of the residuals of his shell fragment wound.  In this 
regard, on VA examination in April 2002, the examiner 
reported that the veteran's strength and sensation were 
intact.  Likewise on VA examination in June 2006, the 
examiner reported that there was no obvious muscle wasting on 
the right side.

The objective medical evidence of record also does not show 
that the residuals of the veteran's Muscle Group V injury has 
resulted in loss of fascia.  In this regard, on VA 
examination in June 2006, the examiner reported that 
measurement across the mid portion into the brachioradialis 
revealed that the right forearm measured 29 centimeters in 
diameter and that the same point on the left forearm measured 
27 centimeters in diameter.  The examiner also indicated that 
there was no obvious muscle wasting apparent on the right 
side.  Additionally, the objective medical evidence of record 
does not show that the veteran experiences any measurable 
loss of muscle strength or endurance as a result of his 
muscle disability.  

Therefore, based on these clinical findings, the Board 
concludes that the veteran is not entitled to a 30 percent 
evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5305 for 
moderately severe symptomology, and that the currently 
assigned 10 percent evaluation, for moderate symptomology, 
more nearly approximates the veteran's current disability 
picture.

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  As the evidence of record 
demonstrates that the veteran's forearm is involved, 38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, and 5213 
(pertaining to limitation of the elbow and forearm 2006) are 
available for application.  However, as examiners from both 
the April 2002 and June 2006 VA examinations reported that 
the veteran had full range of motion of the forearm, the 
Board concludes that the veteran is not entitled to 
compensable evaluations under such diagnostic codes.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The record demonstrates that the 
veteran has complained of pain, weakness, and incoordination.  
The Board recognizes that examiners have acknowledged and 
confirmed that the veteran experiences pain, weakness, and 
incoordination, including on range of motion testing.  
However, as detailed above, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of pain, weakness, 
or incoordination that would warrant a schedular evaluation 
in excess of 10 percent.  There is no medical evidence to 
show that incoordination or flare-ups of pain, or weakness, 
that would result in additional functional impairment to a 
degree that would support a schedular rating in excess of 10 
percent.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the right elbow.  The Board further notes that this rating 
depicts the severity of the veteran's condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings. See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim for a higher rating, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

3.  Right Thigh Shrapnel Wound Scar

38 C.F.R. § 4.118, governing disabilities of the skin, 
underwent revision effective August 30, 2002.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that, where a law or 
regulation changes during the pendency of a claim or appeal, 
the Board must apply the version of the law that is more 
favorable to the claimant.  In VAOPGCPREC 7-2003 (Nov. 19, 
2003), the VA General Counsel held that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.2003), expressly 
overruled the Court's holding in Karnas to the extent that 
decision allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  The Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).

a. Old Regulations

The record reflects that the RO, using the old regulations 
pertaining to scars in effect prior to August 30, 2002, 
evaluated the veteran's right thigh shrapnel wound scar as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804.  This code provides that scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  This is the maximum 
evaluation possible under this diagnostic code.  

The Board has also considered other potentially applicable 
diagnostic codes.  In this regard, an evaluation in excess of 
10 percent may be assigned for certain scars disfiguring the 
head, face or neck or resulting from burns.  See 38 C.F.R. § 
4.118, DCs 7800, 7801.  However, the evidence of record does 
not demonstrate that the veteran's scar is the result of a 
burn and caused any significant disfigurement.  Indeed, on VA 
examination in April 2002, the examiner indicated that the 
veteran's right thigh scar was faint and well-healed.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 7800 or 7801.

The Board has also considered Diagnostic Code 7805 which 
allows for other scars to be rated on limitation of function 
of the part affected.  The applicable diagnostic codes are 38 
C.F.R. § 4.71a, Diagnostic Codes 5251 and 5252 (2006).  
Diagnostic Code 5251 provides for the assignment of a 10 
percent evaluation for limitation of thigh extension to 5 
degrees.  Diagnostic Code 5252 provides for the assignment of 
a 10 percent evaluation for limitation of thigh flexion to 45 
degrees.  Assignment of a 20 percent evaluation is warranted 
for limitation of thigh flexion to 30 degrees. Assignment of 
a 30 percent evaluation is warranted for limitation of thigh 
flexion to 20 degrees.  Assignment of a 40 percent evaluation 
is warranted for limitation of thigh flexion to 10 degrees.  
However, in this case, there is no evidence that the veteran 
experienced limitation of function as a result the scar.  

Therefore, based on the medical findings of record, the Board 
concludes that the veteran is not entitled to an evaluation 
in excess of 10 percent for his right thigh shrapnel wound 
scar under the old criteria pertaining to scars.

b. New Regulations

With respect to the regulations in effect since August 30, 
2002, a 10 percent evaluation is awarded under Diagnostic 
Code 7801 (pertaining to scars, located other than on the 
head, face, or neck, is deep or causes limited motion)  where 
the area or areas exceeds 6 square inches (39 sq. cm.).  A 20 
percent evaluation is warranted where the area or areas 
exceeds 12 square inches (77 sq. cm.).

Under Diagnostic Code 7802 (pertaining to scars, other than 
on the head, face, or neck, that are superficial and that do 
not cause limited motion), a 10 percent evaluation is 
warranted where there is an area or areas 144 square inches 
(929 sq. cm., or greater.  Under Diagnostic Code 7803, 
superficial unstable scars warrant a 10 percent evaluation.  
Under Diagnostic Code 7804, superficial scars that are 
painful on examination also warrant a 10 percent evaluation.  
A 10 percent evaluation is the maximum rating available under 
these diagnostic codes.

However, in this case, there is no evidence that the that the 
veteran's scar, that was 1 centimeter in length, exceeds 12 
square inches, he is not entitled to a higher, 20 percent 
evaluation under the revised version of Diagnostic Code 7801.  
As he is already receiving the maximum, 10 percent evaluation 
available under Diagnostic Codes 7802, 7803, or 7804, higher 
evaluations are not available under those diagnostic codes.

The Board has also considered whether the veteran would be 
entitled to a 10 percent evaluation under Diagnostic Code 
7805 (effective since August 30, 2002), which is rated on 
limitation of function of the affected part.  Again, the 
applicable diagnostic codes are Diagnostic Codes 5251 and 
5252 (2006) which pertains to the thigh.  In this case, the 
evidence of record does not demonstrate that the veteran 
experiences limitation of motion or function because of his 
scar.  Indeed, on VA examination in June 2006, the examiner 
reported that the veteran has full range of motion. 
Therefore, the Board finds that the veteran is not entitled 
to a 10 percent evaluation under Diagnostic Code 7805 (as in 
effect since August 30, 2002).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right thigh scar under the 
regulations in effect since August 30, 2002.  However, the 
Board finds that no other diagnostic code provides for a 
higher rating. 

In conclusion, in light of the evidence of record, the Board, 
applying both the old and new regulations pertaining to 
scars, finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 10 percent for a right thigh shrapnel wound scar. 
See Fenderson v. West, 12 Vet. App. 119 (1999).

4.  Right Elbow Shrapnel Wound Scar

a.  Old Regulations

The record reflects that the RO, using the old regulations 
pertaining to scars in effect prior to August 30, 2002, 
evaluated the veteran's right elbow shrapnel wound scar as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804.  This code provides that scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  This is the maximum 
evaluation possible under this diagnostic code.  

The Board has also considered other potentially applicable 
diagnostic codes.  In this regard, an evaluation in excess of 
10 percent may be assigned for certain scars disfiguring the 
head, face or neck or resulting from burns.  See 38 C.F.R. § 
4.118, DCs 7800, 7801.  However, the evidence of record does 
not demonstrate that the veteran's well-healed, 1 centimeter 
elbow scar is the result of a burn and caused any significant 
disfigurement.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 7800 or 7801.

The Board has also considered Diagnostic Code 7805 which 
allows for other scars to be rated on limitation of function 
of the part affected.  As noted above, The Board has also 
considered whether an increased evaluation could be afforded 
the veteran under other potentially applicable diagnostic 
codes.  As the evidence of record demonstrates that the 
veteran's forearm is involved, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5208, and 5213 (pertaining to limitation of 
the elbow and forearm)( 2006) are available for application.  
However, as noted above, the.  examiner from the April 2002 
VA examinations reported that the veteran had full range of 
motion of the forearm.  Therefore, the Board concludes that 
the veteran is not entitled to compensable evaluations under 
such Diagnostic Code 7805.

Therefore, based on the medical findings of record, the Board 
concludes that the veteran is not entitled to an evaluation 
in excess of 10 percent for his right elbow shrapnel wound 
scar under the old criteria pertaining to scars.

b. New Regulations

With respect to the regulations in effect since August 30, 
2002, a 10 percent evaluation is awarded under Diagnostic 
Code 7801 (pertaining to scars, located other than on the 
head, face, or neck, is deep or causes limited motion)  where 
the area or areas exceeds 6 square inches (39 sq. cm.).  A 20 
percent evaluation is warranted where the area or areas 
exceeds 12 square inches (77 sq. cm.).

Under Diagnostic Code 7802 (pertaining to scars, other than 
on the head, face, or neck, that are superficial and that do 
not cause limited motion), a 10 percent evaluation is 
warranted where there is an area or areas 144 square inches 
(929 sq. cm., or greater.  Under Diagnostic Code 7803, 
superficial unstable scars warrant a 10 percent evaluation.  
Under Diagnostic Code 7804, superficial scars that are 
painful on examination also warrant a 10 percent evaluation.  
A 10 percent evaluation is the maximum rating available under 
these diagnostic codes.

However, in this case, there is no evidence that the that the 
veteran's scar, that was 1 centimeter in length, exceeds 12 
square inches, he is not entitled to a higher, 20 percent 
evaluation under the revised version of Diagnostic Code 7801.  
As he is already receiving the maximum, 10 percent evaluation 
available under Diagnostic Codes 7802, 7803, or 7804, higher 
evaluations are not available under those diagnostic codes.

The Board has also considered whether the veteran would be 
entitled to a 10 percent evaluation under Diagnostic Code 
7805 (effective since August 30, 2002), which is rated on 
limitation of function of the affected part.  Again, the 
applicable diagnostic codes are Diagnostic Codes 5206, 5207, 
5208, and 5213 (pertaining to limitation of the elbow and 
forearm)(2006) which pertains to the thigh.  In this case, 
the evidence of record does not demonstrate that the veteran 
experiences limitation of motion or function because of his 
scar.  Indeed, on VA examination in June 2006, the examiner 
reported that the veteran has full range of motion. 
Therefore, the Board finds that the veteran is not entitled 
to a 10 percent evaluation under Diagnostic Code 7805 (as in 
effect since August 30, 2002).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right elbow scar under the 
regulations in effect since August 30, 2002.  However, the 
Board finds that no other diagnostic code provides for a 
higher rating. 

In conclusion, in light of the evidence of record, the Board, 
applying both the old and new regulations pertaining to 
scars, finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 10 percent for a right elbow shrapnel wound scar. 
See Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound to the right thigh, 
involving Muscle Group XIV, currently rated 10 percent 
disabling is denied.
  
Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right elbow, 
involving Muscle Group V is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right thigh shrapnel wound scars is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right elbow shrapnel wound scar is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


